Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 09/13/2018.
Claims 2-4 and 15 cancelled by the Applicants.
Claims 1, 5-9, 11, 13-14 and 16-18 are amended by the Applicants.
Claims 1, 5-14 and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of rolling and/or heat treating a metallic product, in particular a strip. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein the quality of the product is characterized by the quality-material property (Q) of the product (1) in form of phase condition, and/or yield strength, and/or tensile strength, and/or fracture elongation, and/or grain size, characterized in that the method comprises the steps of: a) Measuring the value of a material quality (IW) of the product (1) at the second position (4), wherein the material quality (IW) reproduces the microstructure of the product (1) material or concerns a parameter which correlates with the microstructure of the product (1) material, wherein, the measurement is or includes irradiating the product (1) with an ex-ray radiation and determining diffraction of the x-ray radiation (x-ray diffraction) on a crystalline structure of the material of the product (1); b) Conducting the value of the material quality (IW) measured at the second position (4) to the control device and/or regulating device (3), comparison of the measured value with a value (SW) stored in the control device and/or regulating device (3) and adaptation of at least one parameter (PP1) of the rolling and/or heat treatment operation in as far as the measured value of the material quality deviates from the stored value (SW) outside of an admissible tolerance; c) Measuring of at least one value of a quality--material property (Q) of the product (1) at the fourth position (7), wherein the quality--material property (Q) reflects a quality criterion of the product (1) or relates to a parameter which correlates with a quality criterion of the product (1); d) Comparison of the measured value of the quality--material property (Q) with a stored value for the quality--material property and bringing about at least one step for influencing the quality--material property (Q) in as far as the measured value of the quality--material property (Q) deviates from the stored value outside of an admissible tolerance” as recited in claim 1.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:

US 20020000180 A1 discloses A tower furnace for heat treatment of metal strips having a pre-heating section (3) and a high-temperature section (5) connected thereto at the top forming a housing (4) separate from the pre-heating section (3) is described, whereby the pre-heating section (3) equipped with a preferably gas-heated muffle (7) exhibits a connecting stopper (6) made of heat-insulating material for the high-temperature section (5) inserted into the muffle (7). To create advantageous structural conditions it is proposed that the high-temperature section (5) is also fitted with a preferably gas-heated muffle (12) which encloses the connecting stopper (6) externally and connects to this in a gas-tight manner preferably by way of a fluid seal (14).
US 20090229712 A1 discloses The invention relates to a method for controlling a metal strip to be heat-treated, contained in a continuously operated heat treatment furnace and proceeding in an essentially horizontal direction and suspended position in a zone arranged between elements meant for supporting the metal strip when said metal strip is being cooled. The trajectory of the metal strip is measured by a measuring device, and on the basis of the obtained measurement results, the metal strip is subjected to a controlled cooling agent jet, so that the trajectory of the metal strip, at least in the zone located between the elements meant for supporting the metal strip, is made to proceed in between devices installed around the trajectory and meant for conveying the cooling agent.
US 20140014238 A1 discloses A steel product or thin steel cast strip including, by weight, less than 0.25% carbon, between 0.20 and 2.0% manganese, between 0.05 and 0.50% silicon, less than 0.01% aluminum, niobium between 0.01% and 0.20%, and vanadium between 0.01% and 0.20%. The steel product may have a tensile strength of between 550 and 600 MPa after age hardening at a peak temperature of between 700 and 750.degree. C. 

Wadley, Haydn NG. "Cellular metals manufacturing."
Cai, W., S. Jack Hu, and J. X. Yuan. "Deformable sheet metal fixturing: principles, algorithms, and simulations."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193